Dismissed and Memorandum Opinion filed January 8, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00642-CV

                       NAKEISHA HARMON, Appellant
                                         V.

                     CSM BAKERY PRODUCTS, Appellee

                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1040175

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed July 14, 2014. The notice of
appeal was filed August 7, 2012. Appellant filed an affidavit to proceed without
advance payment of costs on appeal. On October 8, 2014, the trial court signed an
order sustaining a contest to appellant’s claim of indigence. Appellant did not file a
motion challenging the trial court’s order. See Tex. R. App. P. 20.1(j)(2).
      On November 18, 2014, this court ordered appellant to pay the appellate
filing fee on or before December 3, 2014, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).



                                       PER CURIAM



Panel consists of Justices Christopher, Donovan and Wise.




                                         2